Citation Nr: 1544105	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for service-connected ischemic heart disease.

3.  Entitlement to a rating in excess of 40 percent for service-connected neuropathy of the left leg, including an initial rating in excess of 10 percent prior to December 3, 2014.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services






ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to February 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus did not require insulin, restricted diet, and regulations of activities to control prior to December 24, 2013.

2.  From December 24, 2013, the Veteran's diabetes mellitus required insulin, restricted diet, regulation of activities to control.
 
3.  The Veteran's ischemic heart disease did not result in symptoms such as dyspnea, fatigue, and angina after a workload of between 3 and 5 METs, more than one episode of congestive heart failure in the past year, or left ventricular dysfunction with ejection fraction of 30 to 50 percent at any point during the period on appeal.


4.  The Veteran experienced moderate incomplete paralysis of the left sciatic nerve prior to December 3, 2014.

5.  From December 3, 2014, the Veteran's symptoms are not more debilitating than the assigned moderately severe incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to December 24, 2013, the criteria for an initial rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2015).

2.  Effective December 24, 2013, the criteria for a rating of 40 percent for service-connected diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2015).

3.  The criteria for a rating in excess of 30 percent for service-connected ischemic heart disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7017 (2015).

4.  Prior to December 3, 2014, the criteria for initial rating of 20 percent for service-connected neuropathy of the left leg have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).

5.  From December 3, 2014, the criteria for a rating in excess of 40 percent for service-connected neuropathy of the left leg have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for his service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

The Veteran has been assigned a 20 percent rating for his service-connected diabetes mellitus throughout the period on appeal under diagnostic code (DC) 7913.
Under this code, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, to control.  A higher 40 percent rating is warranted if insulin, restricted diet, and regulation of activities are required.  A higher 60 percent rating is warranted if insulin, restricted diet, and regulation of activities is required with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to diabetic provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119.

The Veteran was provided with a VA examination in November 2013.  The examiner reviewed the claims file, as well personally interviewed the Veteran.  The examiner noted the Veteran had been diagnosed with diabetes mellitus type II in 2003, and his diabetes required more than one injection of insulin per day for control.  However, the examiner specifically noted the Veteran's diabetes did not require regulation of activities, treatment from a diabetic care provider more than two times per month, or require hospitalization at any point over the previous year.  Therefore, the report from this examination does not reflect the Veteran met the criteria associated with a higher rating, specifically regulation of activities, at that time.

The following month, the Veteran's private physician, Dr. K., wrote a letter stating management of the Veteran's diabetes required insulin, carbohydrate controlled diet, and "walking 1.5 to 2 miles daily."  Dr. K. opined the Veteran therefore met the criteria for a higher, 40 percent rating.  In a subsequent letter dated May 2014, Dr. K. clarified that the Veteran had to regulate his activities to avoid strenuous activities, especially in warm weather, in order to avoid trigging hypoglycemia.  Therefore, the evidence suggests the Veteran's diabetes mellitus required regulation of activities to control for the first time during the period on appeal in December 2013.

The Board has considered that in the April 2015 VA examination, the examiner indicated the Veteran's diabetes mellitus did not require regulation of activities to control.  However, the examiner did not provide any explanation for this statement.  Because the letters from the Veteran's treating physician, Dr. K, clearly opine the Veteran required regulation of activities to control his diet, upon resolution of all benefit of the doubt to the Veteran, the Veteran has met the criteria associated with a higher, 40 percent rating, effective December 24, 2013, the date of Dr. K's initial letter. 

The evidence does not establish the Veteran met the criteria associated with a higher, 60 percent rating, at any point during the period on appeal.  The medical evidence does not contain any suggestion that the Veteran experienced ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to his diabetes care provider more than twice a month.  Instead, during his April 2015 examination the examiner specifically indicated the Veteran visited his diabetes care provider less than twice a month, and was not hospitalized at any point during the period year.  Therefore, the evidence does not establish the Veteran met the criteria associated with a higher, 60 percent, rating at any point during the period on appeal.  

Based on the foregoing, a higher rating not to exceed 40 percent for service-connected diabetes mellitus is granted no earlier than December 24, 2013.  To this extent, the Veteran's appeal is granted.

Ischemic Heart Disease

Next, the Veteran is seeking an increased rating for his service-connected ischemic heart disease.  As an initial matter, the Board notes the Veteran was assigned a temporary total disability rating from September 20, 3013 through January 1, 2014 following his surgery for his service-connected ischemic heart disease.  Because this temporary total disability constitutes the highest rating available, the applicability of a higher rating during this time period will not be further discussed.  Other than his period of temporary total disability, the Veteran's service-connected ischemic heart disease has been assigned a 30 percent rating under DC 7017.

DC 7017 provides rating for heart disease following coronary bypass surgery.  A 30 percent rating is warranted if workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A higher 60 percent rating is warranted if the same symptoms occur after workload of greater than 3 METs but not greater than 5 METS, more than one episodes of acute congestive heart failure in the past year, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104.

As will be discussed, the evidence does not establish the Veteran experienced symptoms such as dyspnea, fatigue, and angina after a workload of between 3 and 5 METs, more than episodes of congestive heart failure in one year, or left ventricular dysfunction with ejection fraction of between 30 and 50 percent at any point during the period on appeal.

In August 2012, shortly before filing his current appeal, the Veteran sought private treatment for his ischemic heart disease from his treating physician.  The Veteran reported experiencing shortness of breath with exertion, but did not provide a description of the level of activity involved to trigger this symptom.  The physician noted the Veteran's prior perfusion imaging from February 2010 reflected normal ejection fraction.  Upon examination, his heart was regular rate and rhythm.  

Medical records reflect the Veteran continued to receive consistent treatment for his heart disease.  In August 2013 the Veteran reported chest pain for the last two weeks, worse in the past couple days.  Catheterization testing from the following month showed severe proximal to mid LAD disease at, and extending into, the origin of the two previously placed stents.  His ejection fraction was revealed to be 61 percent, higher than the level contemplated by a higher rating.  The reviewing physician diagnosed significant multivessel coronary artery disease with normal left ventricular function.  Therefore, although the Veteran experienced increased symptoms, the evidence does not reflect he met the criteria associated with a higher rating.

In September 2013, the Veteran underwent heart surgery at a private facility, during which five stents were placed.  Following the surgery he was provided with the temporary total rating discussed above, and advised to avoid all heavy lifting.

In November 2013, still during his period of temporary total disability, the Veteran was provided with a VA examination.  The examiner noted the Veteran's history of myocardial infarction and subsequent coronary bypass surgery in the summer of 2013, but opined the Veteran did not have any congestive heart failure.  After conducting an informational interview, the examiner opined the Veteran experienced dyspnea after activity of between five and seven METs, or the criteria for his currently assigned 30 percent rating.  The examiner also noted that based on testing from October 2013, the Veteran's ejection fraction was greater than 55%, or higher than the level contemplated by a higher rating.

Medical evidence from after his most recent 2013 examination does not reflect the Veteran met the criteria associated with a higher rating.  The medical evidence does not contain any suggestion the Veteran experienced symptoms such as dyspnea, fatigue, and angina after a workload of between 3 and 5 METs.  Furthermore, the evidence reflects the Veteran continued to have ejection fraction in excess of 50 percent.  For example, following MRI cardiac imaging in March 2014, his physician opined his ejection fraction was normal.  

Based on the foregoing, the criteria associated with a rating in excess of 30 percent for service-connected ischemic heart disease have not been met at any point during the period on appeal.  Therefore, the Veteran's appeal is denied.

Left Leg Neuropathy

Finally, the Veteran is also seeking an increased rating for his service-connected left leg neuropathy.  The Veteran was initially assigned a 10 percent rating for his disability, which was increased to 40 percent effective December 3, 2014, both under DC 8520.  Under this DC a 10 percent rating is provided for mild incomplete paralysis of the sciatic nerve.  A higher 20 percent rating is warranted for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, and 60 percent rating for severe paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a.

As will be discussed, the Board finds that prior to December 3, 2014, an initial rating of 20 percent is warranted for the Veteran's service-connected left leg neuropathy.  In January 2013 private electrodiagnostic testing noted the Veteran had absent sensory in the sural nerve, a branch off the sciatic nerve.  During his November 2013 VA examination, the examiner opined the Veteran had mild incompletely paralysis of the left sciatic nerve.  However, despite his assessment, earlier in his report the examiner described moderate paresthesias and severe numbness of the left lower extremities, with absent vibration sensation.  In a December 2013 letter, the Veteran's treating physician Dr. K. opined that due to his absent vibratory sensation, the Veteran's left leg neuropathy was "at least moderate, if not worse."  

Considering this evidence, and affording all benefit of the doubt to the Veteran, the Board finds the Veteran's left leg neuropathy was moderate in severity throughout this period.  Accordingly, an initial rating of 20 percent is granted, effective September 27, 2012.  To this extent, the Veteran's appeal is granted.

The Board has carefully considered all relevant medical evidence, but does not find a rating in excess of 20 percent was warranted at any point prior to December 2014.  
Although the Veteran's vibratory sensation was absent, testing during his November 2013 VA examination revealed reflexes and light touch sensitivity were normal.  Similarly, in his December 2013 letter Dr. K. opined the Veteran's left leg neuropathy met the criteria for a 20 percent rating, and did not suggest a higher rating was warranted.  Therefore, the Board finds the evidence does not reflect he experienced moderately severe paralysis prior to December 2014.

In December 2014, Dr. K completed a Disability Benefits Questionnaire (DBQ) regarding the Veteran's left leg neuropathy.  On this DBQ, Dr. K described the Veteran's neuropathy as "severe" for the first time during the period on appeal.  Therefore, the RO properly assigned a 40 percent rating effective this date for moderately severe symptomatology.

The evidence does not establish the Veteran experienced severe paralysis with marked muscular atrophy in his left leg at any point during the period on appeal.  During his April 2015 VA examination, the examiner opined the Veteran had moderately severe incomplete paralysis of the left sciatic nerve, noting that vibration sensation was absent, and light touch sensitivity decreased, but reflexes were normal.  Although a 1cm loss of muscle bulk was noted in the Veteran's left calf as compared to his right calf, this slight muscle loss does not constitute "marked muscular atrophy" as contemplated by a higher rating.  The claims file does not contain any additional medical evidence suggesting the Veteran experienced severe paralysis of the sciatic nerve or marked muscular atrophy in his left leg.  Therefore, the criteria for a rating in excess of 40 percent have not been met.

Based on all the foregoing, an initial rating not to exceed 20 percent is granted, but a rating in excess of 40 percent effective December 3, 2014, is denied.

Additional Considerations

In reaching the above determinations, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's diabetes mellitus, ishemic heart disease, or left leg neuropathy that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of requiring insulin and regulation of activities, symptoms such as dyspnea upon exertion, and left leg pain and numbness, respectively.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and served, in part, as the basis for the staged increased ratings assigned above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  However, neither the Veteran nor the representative have asserted that he is unemployability on account of his service-connected disabilities.  Thus, the Board finds that Rice is inapplicable since there is no suggestion of unemployability due to service-connected disabilities.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
In the present case, required notice was provided by a letter dated in December 2012, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





ORDER

Prior to December 24, 2013, a disability rating in excess of 20 percent for service-connected diabetes mellitus is denied

Effective December 24, 2013, a 40 percent disability rating for service-connected diabetes mellitus is granted.

A disability rating in excess of 30 percent for service-connected ischemic heart disease is denied.

Prior to December 3, 2012, an initial rating of 20 percent for service-connected neuropathy of the left leg is granted.

From December 3, 2014, a disability rating in excess of 40 percent for service-connected neuropathy of the left leg is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


